NUMBER 13-19-00264-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


PAUL GARCIA FALCON,                                                               Appellant,

                                               v.

THE STATE OF TEXAS,                                                                 Appellee.


                    On appeal from the 25th District Court
                         of Gonzales County, Texas.


           ORDER TO FILE REPORTER’S RECORD
           Before Justices Benavides, Hinojosa, and Tijerina
                           Order Per Curiam

       This cause is before the Court on the reporter’s fifth motion for extension of time

to file her portion of the reporter’s record. The reporter’s record in this matter was originally

due on October 1, 2019. This Court previously granted the reporter four extensions of

time. The reporter now files a fifth motion requesting additional time of at least three
weeks.

       Texas Rule of Appellate Procedure 35.3(c) provides that the appellate court may

extend the deadline to file the record if requested by the reporter. Each extension must

not exceed 30 days in an ordinary or restricted appeal, or 10 days in an accelerated

appeal. See TEX. R. APP. P. 35.3.

       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that, in the interest of justice, an order should be

entered. The Court looks with disfavor upon the delay caused by the reporter’s failure to

have heretofore filed the record in this matter.

       Reporter, Patricia M. Wagner, CSR, is hereby ORDERED to file the reporter’s

record in this Court no later than 5:00 p.m. on March 16, 2020. NO FURTHER MOTIONS

FOR EXTENSION OF TIME WILL BE ENTERTAINED BY THIS COURT. If the reporter

fails to file the record within the foregoing specified period of time, the Court will act

appropriately to avoid further delay and to preserve the parties’ rights. TEX. R. APP. P.

37.3 (a)(1).

                                                                       PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of February, 2020.




                                             2